Citation Nr: 1202701	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  10-07 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for mixed connective tissue disease (MCTD), to include systemic lupus erythematosus (SLE), Sjogren's syndrome, scleroderma, and Raynaud's syndrome.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel





INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from August 1, 1990, to December 5, 1990.  The Veteran has unverified service in the United States Army Reserves from July 1990 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Decatur, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied, inter alia, the Veteran's claims.

Clarification of Issue on Appeal

The Board notes that the Veteran's claims were initially characterized as four separate disabilities.  However, upon receipt of private medical evidence submitted by the Veteran, which diagnosed her with MCTD with manifestations of SLE, Sjogren's syndrome, scleroderma, and Raynaud's syndrome, VA recharacterized the Veteran's claims into one, as indicated on the Title page of this decision.  The Board concurs that this was an appropriate recharacterization.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of her claim.

Initially, the Board notes that the Veteran submitted additional evidence to the Board, which was received in August 2011.  The RO has not had the opportunity to consider this evidence, and the Veteran has not submitted a waiver of the right to have this evidence reviewed by the RO.  See 38 C.F.R. § 20.1304 (2011).  Accordingly, a remand is in order.

Based on the severity of the Veteran's reported disabilities, the RO/AMC is requested to contact the Veteran to determine whether she is in receipt of disability benefits from the Social Security Administration (SSA).  If so, the RO/AMC should contact the SSA to obtain any records associated with the Veteran's claim.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Veteran submitted a private medical opinion from T.L.F., M.D., dated in April 2007.  In this statement, Dr. T.L.F. noted that the Veteran was being followed by Dr. G.S., a vascular surgeon, at the "wound care center" for the recurrent digital ulcerations associated with her Raynaud's syndrome.  It does not appear that the RO has attempted to obtain these records.  As such, the Veteran must be contacted to obtain the appropriate authority to obtain these records.  

Further, the Board notes that VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

The facts of the present case indicate that the Veteran has been diagnosed with MCTD, to include SLE, Sjogren's syndrome, scleroderma, and Raynaud's syndrome.  Further, Dr. T.L.F.'s April 2007 medical opinion indicated the possibility that the Veteran's exposure to different temperatures in the course of her ACDUTRA could have exacerbated her medical condition.  Unfortunately, Dr. T.L.F. did not provide any reasons and bases in rendering her opinion, nor did she cite to any relevant medical authority in arriving at her conclusion.  As such, the Board has determined that this medical opinion is inadequate, and a new VA examination must be obtained to determine the nature and etiology of the Veteran's currently diagnosed disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is requested to contact the Veteran to determine if she is in receipt of SSA disability benefits.  If so, the RO/AMC should contact the SSA to obtain any records associated with the Veteran's claim.  Any response received should be memorialized in the Veteran's VA claims file.

2.  The RO/AMC is requested to contact the Veteran in order to obtain the appropriate authority to obtain medical records from Dr. G.S., vascular surgeon, at the "wound care center," associated with her treatment for Raynaud's syndrome.  Any response received in association with this request should be memorialized in the Veteran's VA claims file.

3.  Thereafter, the RO/AMC should schedule the Veteran for a VA examination with an appropriate expert to determine the nature and etiology of her claimed mixed connective tissue disease with symptoms including systemic lupus erythematosus, Sjogren's syndrome, scleroderma, and Raynaud's syndrome.  The VA examiner should thoroughly review the Veteran's VA claims file, to include her service treatment records, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:
(a)  State whether the Veteran has current diagnoses of (i) mixed connective tissue disease, (ii) systemic lupus erythematosus, (iii) Sjogren's syndrome, (iv) scleroderma, and (v) Raynaud's syndrome.

(b)  If the Veteran has a current diagnosis of mixed connective tissue disease, state whether systemic lupus erythematosus, Sjogren's syndrome, scleroderma, and/or Raynaud's syndrome are related thereto or a manifestation thereof.

(c)  State whether any diagnosed condition is at least as likely as not (a 50 percent probability or greater) the result of the Veteran's time on active duty or during active duty for training.

(d)  State whether any diagnosed condition was aggravated beyond the natural progression of the disease by the Veteran's active duty or active duty for training.  Specifically, the VA examiner is requested to address the medical opinion of T.L.F., M.D., dated in April 2007, in rendering this opinion. 

(e)  Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

4.  Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  See Stegall v. Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Once the above actions have been completed, the RO/AMC should readjudicate the Veteran's claim.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


